DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/17/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claims 1-5, 7, 8, 16, 17, 26, 27, 29, 31, 33-36 and 39 are pending as amended on 8/17/2022. Claims 26, 27, 29, 31, 33-36 and 39 stand withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 has been amended to require a Gel Content Parameter  (GCP) of less than 10 ppm. Dependent claim 5 fails to further limit claim 1 because claim 5 recites a broader GCP range (less than 50 ppm) than recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megata et al (JP 09176324, copy submitted by Applicant on 1/11/19) in view of 3M (Customer Application Brief Filtration in Nylon 6,6 Manufacturing, 3M company, 70020186451 REV 1212b, 2012, pp 1-4, https://www.centro-online.com/files/3996424/uploaded/3m/CAB%20-%20Nylon%206,6%20Manufacturing%2070-0201-8645-1%20REV%201212b.pdf, accessed 12/20/19.) 
Claim 1 has been amended to limit the RV standard deviation to the range previously recited in (now cancelled) claim 10, and to recite a Gel Content Parameter range (similar to the ranges previously recited in claims 16 and 18, but narrower). The limitations previously recited in claim 10 were addressed in combination with claims 1-3 in the previously set forth rejection over Megata (see final rejection mailed 6/29/2020, paragraph 8). The Gel Content Parameter ranges previously recited in claims 16-18 were addressed in the rejection over Megata in view of 3M; the previous rejection established (see final rejection mailed 6/29/2020, paragraph 17) that it would have been obvious to the person having ordinary skill in the art to have prepared nylon 6,6, as suggested by Megata, by reducing or eliminating gels, including to a level within the presently recited Gel Content Parameter ranges (such as 0 ppm), and by reducing or eliminating particles, including to a level within the presently recited Average Optical Defect Level (such as 0 ppm). Therefore, the presently amended claims for which an RCE has been filed are rejected below on the art of record and on the same grounds presented in the final action mailed 6/29/2020. 
As to claims 1-3, 5 and 16, Megata discloses that polyamide is widely used as a raw material for fibers, industrial materials and molded articles, and that in order to improve strength, durability, etc… it is required that variation in degree of polymerization should be made smaller [0002]. Megata teaches a method wherein the degree of polymerization of a granule is maintained to a predetermined constant value [0007, 0009]. Megata exemplifies preparation of nylon 6,6 having a target relative viscosity of 3.60 [0024, 0026]. Megata fails to specifically teach the relative viscosity as measured in 90% strength formic acid. However, according to the instant specification (conversion chart), a relative viscosity of 60 measured in 90% formic acid is equivalent to a relative viscosity of 3.0 measured in 98% sulfuric acid. There is reasonable basis to conclude, therefore, that a nylon 6,6 having a relative viscosity of 3.60 measured in 98% sulfuric acid as taught by Megata has a relative viscosity of greater than 60 measured in formic acid as presently recited in claim 1. Similarly, according to the instant specification (conversion chart), a relative viscosity of 80 measured in 90% formic acid is equivalent to a relative viscosity of 3.4 measured in 98% sulfuric acid. There is reasonable basis to conclude, therefore, that a nylon 6,6 having a relative viscosity of 3.60 measured in 98% sulfuric acid as taught by Megata has a relative viscosity of greater than 80 measured in formic acid as presently recited in claims 2 and 3.
Megata is silent as to the standard deviation as it is presently recited. However, given Megata’s teaching that in order to improve strength, durability, etc… it is required that variation in degree of polymerization should be made smaller [0002], the person having ordinary skill in the art would have been motivated to prepare nylon 6,6, as disclosed by Megata, having as low a variation in degree of polymerization as possible, in order to improve the strength and durability of the polyamide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a nylon 6,6 having a relative viscosity of greater than 60 (or 70, or 80), as disclosed by Megata, having any appropriately lowered variation in degree of polymerization, including a variation which corresponds to a standard deviation of less than or equal to 1.0 as presently recited.  
Megata fails to specifically teach a Gel Content Parameter as recited in claim 1 or Average optical defect level as presently recited in claim 16. 
3M teaches that primary nylon uses include for carpet, textiles, molded products etc.., and that critical in the production of many of these products is the use of high quality nylon 6,6 (p 1). 3M teaches that contaminating particles and gels formed or introduced during the nylon 6,6 manufacturing process significantly impact quality and productivity for end uses of nylon fibers and pellets, and that particles and gels imbedded in nylon fiber can cause a dramatic increase in fiber breakage during end-use conversion (p 2, first paragraph). 
In light of 3M, the person having ordinary skill in the art would have been motivated to reduce and/or eliminate the content of gels and particles in nylon 6,6 as much as possible in order to improve product quality and prevent fiber breakage during end-use conversion. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared nylon 6,6, as suggested by Megata, by reducing or eliminating gels, including to a level within the presently recited Gel Content Parameter range (such as 0 ppm), and by reducing or eliminating particles, including to a level within the presently recited Average Optical Defect Level (such as 0 ppm). 
As to claims 4, 7, 8 and 17, modified Megata suggests a polyamide as recited in claims 1 and 16, as set forth above. According to the instant specification (conversion chart), a relative viscosity of 85 measured in 90% formic acid is equivalent to a relative viscosity of 3.5 measured in 98% sulfuric acid, and the 98% sulfuric acid relative viscosity appears to increase by 0.1 for every increase of 5 in the 90% formic acid viscosity. There is reasonable basis to conclude, therefore, that a nylon 6,6 having a relative viscosity of 3.60 measured in 98% sulfuric acid as taught by Megata has a relative viscosity of about 90 measured in 90% formic acid, which falls within the presently recited ranges.

Claims 1-5, 7, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follows et al (US 4591468) in view of Allied Chemical Corporation (GB 1095706), and further in view of in view of 3M (Customer Application Brief Filtration in Nylon 6,6 Manufacturing, 3M company, 70020186451 REV 1212b, 2012, pp 1-4, https://www.centro-online.com/files/3996424/uploaded/3m/CAB%20-%20Nylon%206,6%20Manufacturing%2070-0201-8645-1%20REV%201212b.pdf, accessed 12/20/19.) 
Claim 1 has been amended to limit the RV standard deviation to the range previously recited in (now cancelled) claim 10, and to recite a Gel Content Parameter range (like the ranges previously recited in claims 16 and 18, but narrower). The limitations previously recited in claim 10 were addressed together with claims 1-4, 7 and 8 in the previously set forth rejection over Follows in view of Allied (see final rejection mailed 6/29/2020, paragraphs 11-13). The Gel Content Parameter ranges previously recited in claims 16-18 were addressed in the rejection over Follows in view of Allied and 3M; the previous rejection established (see final rejection mailed 6/29/2020, paragraph 21) that it would have been obvious to the person having ordinary skill in the art to have prepared nylon 6,6, as suggested by modified Follows, by reducing or eliminating gels, including to a level within the presently recited Gel Content Parameter ranges (such as 0 ppm), and by reducing or eliminating particles, including to a level within the presently recited Average Optical Defect Level (such as 0 ppm). Therefore, the presently amended claims for which an RCE has been filed are rejected below on the art of record and on the same grounds presented in the final action mailed 6/29/2020. 
Follows teaches that it is well established in the manufacture of articles such as fibers to feed solid polymer in the form of granules to an extruder to remelt the polymer and extrude the polymer into the desired form (col 1, lines 6-13). Follows teaches that it is necessary to control the moisture content to ensure that a product of constant properties is produced (col 1, lines 22-24). Follows cites the disclosure of Allied as an example of a known process (col 1, lines 35-41). Follows teaches a process utilizing a means for detecting any deviation in the viscosity of the molten polymer from a set value, whereby the amount of water metered to the polymer is adjusted if any deviation is detected (col 3, lines 19-33). 
Follows exemplifies processes utilizing nylon 6,6 (example 2, col 4), wherein polymer having an RV of 88.5 (measured in 90% formic acid, col 4, lines 25-28) is produced (col 4, lines 50-52), which falls within the ranges recited in claims 1-4, 7, 8 and 17. Follows fails to specifically teach the standard deviation. However, Allied teaches that it is known that the uniformity of physical properties of a synthetic filament, including its dyeability, varies sharply with the uniforming of the molecular weight of the plastic material employed, and that uniformity of physical properties is important for the production of high quality textile goods from synthetic filaments (p 1, lines 16-27). Allied teaches a process which controls the relative viscosity with a standard deviation of not above 0.6 (p 5 line 124 to page 6, line 3). 
In light of the disclosures of Follows and Allied, the person having ordinary skill in the art would have been motivated to prepare a polyamide intended for use in fiber preparation having as uniform a molecular weight as possible, including having a relative viscosity standard deviation of not above 0.6, as taught by Allied, in order to improve the quality of the ultimately prepared textile goods. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared nylon 6,6 having a RV of 88.5, as disclosed by Follows, and having a standard deviation of not above 0.6, thereby arriving at a polyamide having an RV and standard deviation within the presently recited ranges.
Follows fails to specifically teach a gel content parameter or optical defect level as presently recited. 
3M teaches that primary nylon uses include for carpet, textiles, molded products etc.., and that critical in the production of many of these products is the use of high quality nylon 6,6 (p 1). 3M teaches that contaminating particles and gels formed or introduced during the nylon 6,6 manufacturing process significantly impact quality and productivity for end uses of nylon fibers and pellets, and that particles and gels imbedded in nylon fiber can cause a dramatic increase in fiber breakage during end-use conversion (p 2, first paragraph). 
In light of 3M, the person having ordinary skill in the art would have been motivated to reduce and/or eliminate the content of gels and particles in nylon 6,6 as much as possible in order to improve product quality and prevent fiber breakage during end-use conversion. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared nylon 6,6, as suggested by modified Follows, by reducing or eliminating gels, including to a level within the presently recited Gel Content Parameter ranges (such as 0 ppm), and by reducing or eliminating particles, including to a level within the presently recited Average Optical Defect Level (such as 0 ppm). 

Response to Arguments
Applicant's remarks filed 8/17/2022 have been fully considered.
The arguments presented in the remarks filed 8/17/2022 were previously presented by Applicant in the Appeal Brief filed 11/15/2020 and were addressed by the examiner in the Examiner’s Answer dated 12/18/2020. In the decision rendered on 6/22/2022, the Patent Trial and Appeal Board affirmed each of the rejections on appeal and found Applicant’s arguments unpersuasive. Given that the present claims are rejected on the same grounds as in the previously affirmed rejections, and given that Applicant has not presented any new arguments (i.e., arguments which were not previously considered and found unpersuasive by the Examiner and by the Patent Board), Applicant’s arguments fail to overcome the rejections of record for the same reasons previously set forth by the Examiner and by the Patent Board.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766